     Case 2:18-cv-04311-SJO-AGR Document 22 Filed 10/29/18 Page 1 of 2 Page ID #:108



1     Todd M. Friedman (SBN 216752)
2      Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard St. Suite 780,
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7      abacon@ toddflaw.com
      Attorneys for Plaintiff
8

9
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                ) Case No.
        EDDIE CRESSY, individually and            ) 2:18-cv-04311-SJO-AGR
12
       on behalf of all others similarly situated,)
13      Plaintiff,                                )
14
                                                  )
        vs.                                       ) NOTICE OF SETTLEMENT AS
15                                                ) TO INDIVIDUAL CLAIMS ONLY
16
        SEPTIC MAXX LLC;                          )
        SEPTIC SAVIOR, LLC; and DOES 1 )
17     through 10, inclusive, and each of them, )
18      Defendants.                               )
19
                                                  )

20    NOW COMES THE PLAINTIFF by and through their attorney to respectfully
21    notify this Honorable Court that this case has settled individually. Plaintiff
22    request that this Honorable Court vacate all pending hearing dates and allow sixty
23    (60) days with which to file dispositive documentation. Dispositional documents
24
      will be forthcoming. This Court shall retain jurisdiction over this matter until
25
      fully resolved.
26
      Dated: October 29, 2018         Law Offices of Todd M. Friedman, P.C.
27

28                                          By: s/ Adrian R. Bacon
                                                 Adrian R. Bacon


                                       Notice of Settlement - 1
     Case 2:18-cv-04311-SJO-AGR Document 22 Filed 10/29/18 Page 2 of 2 Page ID #:109



1
                              CERTIFICATE OF SERVICE
2

3     Filed electronically on October 29 2018, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on October 29 2018, to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
                                           By: s/ Adrian R. Bacon Esq.
10                                              Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement - 2
